Citation Nr: 1532255	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for heart disability to include endocarditis, claimed as secondary to service-connected histoplasmosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran's spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active duty service from October 1954 to September 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for endocarditis.  In December 2010, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in January 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in March 2012.

In June 2015, the Veteran's spouse testified during  a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim.  To date, no additional evidence has been received.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014)..  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. Although the Veteran had endocarditis as a possible consequence of his service-connected histoplasmosis in 1994,, pertinent medical evidence indicates that that condition resolved, and that the Veteran does not have, and at no point shortly prior to, at the time of, or during the pertinent to the claim on appeal has had, a diagnosis of endocarditis or other heart disability that is a residual or progression of endocarditis or is medically-related to service-connected histoplasmosis.


CONCLUSION OF LAW

The criteria for service connection heart disability, to include endocarditis,  claimed as secondary to histoplasmosis, are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, a January 2010 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claims for service connection for endocarditis on direct and secondary bases.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2010 rating decision reflects the AOJ's initial adjudication of the Veteran's claim for service connection after the issuance of the January 2010 letter.  Hence, the January 2010 letter meets the VCAA's content and timing of notice requirements. 


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's post-service VA and private treatment records as well as the reports of the VA examination.  Also of record and considered in connection with the claim is the transcript of the Veteran's June  are the various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim,  prior to appellate consideration, is required.

In regards to the Veteran's service treatment records (STRs), a review of the evidence reflects that a response from the Personnel Information Exchange System (PIES) notified the RO, in July 2004, that all of the Veteran's STRs were destroyed during a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In July 2004, the Veteran was notified that his records were possibly destroyed in the fire and advised to complete and return the enclosed NA Form 13055, request for Information needed to Reconstruct Medical Data.  While he did submit NA Form 13075, no further information was provided that would assist the NPRC in obtaining any additional records.  Additionally, in a November 2005 Statement of Accredited Representative in appealed Case, the representative acknowledged that the Veteran's records were destroyed in a fire and all attempts to recreate his folder appeared to have been exhausted.  Additionally, June 2007 and December 2009 Board decisions found that the Veteran's STRs were destroyed by a fire and/or unavailable.  

In such cases as this where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the absence of STRs does not lower the threshold for an allowance of a claim.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit-of- the-doubt doctrine. In other words, the legal standard for proving a claim is not lowered, but the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As for the June 2015 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the Board hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the Veteran's claimed heart disability and addressing why this disability warrants service connection.  The undersigned discussed the need for a current diagnosis of a heart disability, claimed as endocarditis, and a medical opinion/statement regarding a relationship between that disability and the service-connected histoplasmosis.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Notably, the  appeal was held in abeyance to provide the Veteran with the opportunity to obtain evidence that might assist in substantiating the claim, to include evidence of a current  endocarditis, and of a relationship between that disability and a service-connected condition.  As indicated above, no additional evidence was received.  Moreover, nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding evidence relevant to the claim herein decided that must be obtained prior to the Board's adjudication of the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of these claims. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

If a chronic disease, such as psychosis and cardiovascular-renal disease, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

Here, the Veteran and his spouse contend that the histoplasmosis resulted in the development of endocarditis.  As such, the Veteran's claim of entitlement to service connection for heart disability, to include endocarditis, is entirely predicated on the notion that it is secondary to his already service-connected histoplasmosis.  As there is no evidence or allegation that the claimed endocarditis is medically-related to the Veteran's military service (on a direct or presumptive basis), the Board finds it appropriate to limit the analysis to secondary service connection (as the RO has done).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, considering the pertinent evidence in light of the governing legal authority, the Board finds the claim must be denied. 
The report of a March 1976 x-ray consultation from South Haven Community Hospital notes a clinical diagnosis of myocardial infarction (MI) in 1975.  Private medical records from Dr. S.A.N. reflect that the Veteran suffered an acute MI in April 1976.  A January 1987 echocardiogram revealed idiopathic hypertrophic subaortic stenosis (IHSS), moderate to severe; marked thickening of the interventricular septum; normal contractility of the left ventricle; and slightly enlarged left atrium.  An October 1988 echocardiogram revealed HISS with a small outflow velocity gradient on Valsalva maneuver.  A September 1992 echocardiogram revealed mild IHSS; borderline concentric hypertrophy of the left ventricle; and mild mitral regurgitation.  A history of CAD was also noted on the report. 

Subsequently, a  June 21, 1994 record noted that the Veteran had suffered an MI in 1992.  Also noted was a possible current diagnosis of subacute bacterial endocarditis.  A subsequent June 1995 echocardiogram revealed  concentric hypertrophy and disproportionate thickening of the intraventricular septum consistent with IHSS and systolic anterior motion.  October 1996 and 1998 echocardiograms revealed concentric hypertrophy and findings consistent with IHSS.  A July 2001 echocardiogram revealed septal hypertrophy and concentric left ventricular hypertrophy.  There was a trace of aortic insufficiency.  Subsequent records dated as early as May 2003 also noted that the Veteran had coronary artery disease (CAD) and hypertension.  

The Veteran was examined by VA in May 2009.  The examiner opined that the Veteran had histoplasmosis, which was stable with no active disease.   Pulmonary function tests (PFTs) revealed no deterioration in his condition.  It was noted that the Veteran had hypertension and a past history of congestive heart failure.  Chest x-rays revealed that the heart was not enlarged.  

In May 2010, the Veteran was again examined by VA.  It was noted that the January 2010 echocardiogram revealed basal septal thickening; normal left ventricular function; ejection fraction 62 percent.  The right ventricle appeared normal.  There was mild left atrial dilatation.  The aortic root was sclerotic.  There was mild aortic mitral tricuspid and pulmonic regurgitation.  There was no gradient across the aortic valve.  There was upper normal pulmonary artery pressure and no pericardial effusion.  The examiner noted that histoplasmosis was discovered in 1956 and it was not a case of acute fungemia at the time-namely, that it was discovered following an employment x ray.  The acute event leading to hospitalization occurred in 1975.  The endocarditis was diagnosed in 1994 and the organism cultured was staph hominis.  The examiner therefore was not entirely convinced that the endocarditis was secondary to chronic histoplasmosis.  Having said that, the examiner indicated a willingness to accept that it was at least as likely as not that the Veteran's endocarditis was related to the histoplasmosis condition most likely in the setting of endocardial damage that may occurred in the 1955 to 1956 timeframe when he possibly had histoplasmosis fungemia.  However, on current examination, there was no indication of endocarditis manifestations.  There was no current congestive heart failure and CAD and an MI were noted by history.  The Veteran currently had hypertension, which the examiner described as essential with more than 30 years duration and not service connected.  

After reviewing all of the available records, the examiner provided an addendum opinion in October 2010.  The examiner noted that the Veteran had IHSS which most likely caused a cardiac murmur.  The examiner indicated that this valvular lesion was not related to and not secondary to histoplasmosis.  The examiner stated that the Veteran had endocarditis in 1994, but the causative agent was not histoplasmosis.  The examiner opined that the endocarditis condition was less likely than not related to histoplasmosis and therefore was not service related.  The examiner indicated that the cardiac valvular lesion IHSS was not related to histoplasmosis and was not service related, either.  The IHSS more than likely predisposed him to develop subacute bacterial endocarditis in 1994.  

In letters dated in March 2008, February 2009, and March 2011, the Veteran's private treating physician, Dr. S.D., stated that the Veteran has chronic pulmonary histoplasmosis.  He indicated that, in 1994, he was diagnosed with endocarditis as a complication of histoplasmosis.

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the claim on appeal must be denied.  

First addressing the claimed endocarditis, as indicated above, the medical evidence suggests that that the Veteran had this condition in 1994, years prior to the filing of the current claim on appeal.  Clearly, VA and private physicians disagree on whether the condition resulted from the Veteran's now service-connected histoplasmosis; as noted, the VA examiner ultimately concluded that the Veteran's endocarditis in 1994 was not the result of his histoplasmosis-finding, instead, a more likely relationship between nonservice-related IHSS and endocarditis-while the private physician opined that the endocarditis was in fact a complication of histoplasmosis.  Nonetheless, even if the Board was to find a medical relationship between endocarditis and histoplasmosis, the fact remains that there is no medical evidence of a diagnosis of endocarditis at any time pertinent to this appeal.  

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

As noted, the private physician noted only a history of endocarditis in 1994, and the VA examiner essentially indicated that the condition was present, but had resolved.  As such, while the Veteran had an episode of endocarditis in 1994-many years prior to the filing of the current claim for service connection-the Veteran does not have, and at no point shortly prior to, at the time of, or during the pertinent to the claim on appeal has had, a diagnosis of endocarditis.  Where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The record also presents no basis for an award of secondary service connection for any other heart disability.  See Clemons v. v. Shinseki, 23 Vet. App. 1, 5 (2009).  As noted, the VA examiner found that there was no current congestive heart failure and CAD and an MI were noted by history, only; as such, these conditions likewise provide no basis for a finding of current disability.  Review of the record reveals that the Veteran has a current diagnoses of  hypertension and IHSS.  However, neither disability is medically shown to be a residual or a progression of the Veteran's 1994 episode of endocarditis, or to be in any way medically-related to histoplasmosis.  The VA examiner specifically found that the episode of endocarditis most likely resulted from nonservice-connected  IHSS (and not the reverse), and that IHSS and histoplasmosis were not related.  There is no medical suggestion otherwise, nor is there a medical indication that the Veteran's more than 30-year history of hypertension is in any way medically-related to the 1994 episode of endocarditis or histoplasmosis. 


).  In addition to the medical evidence of record, the  Board has considered the assertions of the  Veteran and his wife.  However, such assertions provide no persuasive support for the claim.

The questions of medical diagnosis and etiology here at issue are complex medical matters not capable of lay observation, and neither the Veteran nor his wife is shown to the  have the training or expertise to render a probative opinion on either matter.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As such, the lay assertions of diagnosis and etiology have no probative value.

For all the foregoing reasons, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the  benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the claim, that rule is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER


The claim for service connection for heart disability to include endocarditis, claimed as secondary to service-connected histoplasmosis, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


